Title: To Benjamin Franklin from Richard Bache, 6 August 1779
From: Bache, Richard
To: Franklin, Benjamin


Dr. & Hond. Sir
Philadelphia August 6, 1779
A few days ago I recd: two packets indorsed & forwarded by Mr. Williams of Nantes the 25th. February last, inclosing french Memoirs & papers of Inquiry after a number of french Gentlemen on this side the Atlantick, without a single line from you, Temple or Ben. Within two or three weeks last past, there has been several arrivals from france, into this port, Boston, & Virginia, but we have not recd: a word from you by any of these Vessels, nor did our friend Mr. Wharton bring us a single Letter; I am the more astonished at not hearing from you, as I wrote you very fully and particularly by the Marquis de la Fayette, whose arrival in France we have long since heard of;—by him I sent you the first Bills of several Setts for the amount of your Interest in the loan office; the 2d & 3d Bills I sent by the Brig Saratoga & the Snow Proteus, both of which were taken— I have wrote you repeatedly by the way of the West Indies, & by way of Holland, but it is now upwards of twelve Months since we have heard from you— I must beg leave to trouble you with a few more circular Letters from Bache & Shee, & intreat you to interrest yourself on our behalf, please to let me have the names of the houses you give or send our Letters to, that we may establish a correspondence with them— I congratulate you on Count De Estaing’s successes in the West Indies, a particular account of which you will doubtless have recd: before this reaches you, we were rejoicing on the occasion here yesterday by ringing of Bells, bonefires in the eveng. &ca. &ca.
I have the pleasure to inform you that Sally and the Children are well, we expect an addition to our family in a few weeks. With joint Love & Duty I remain Dr. Sir Your ever affect. Son
Rich Bache
Dr. Franklin
